Case 1:18-cv-11926-PBS Document 65-1 Filed 02/12/20 Page 1of5

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Massachusetts

Securities and Exchange Commission

 

Plaintiff

v. Civil Action No. 1:18-cv-11926-PBS

Lemelson, et al.

 

dd de al

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Bloomberg, LP
c/o Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808

(Name of person to whom this subpoena is directed)

 

&@ Production: YOU ARE COMMANDED io produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

 

material:
: SEE ATTACHED, SCHEDULE A
Place: LibbyHoopes, P.C. Date and Time:
399 Boylston St, Suite 600, Boston, MA 02116 Monday, December 9, 2019

 

 

 

 

0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: November 25, 2019

CLERK OF COURT

OR /s/Douglas S. Brooks

Signature of Clerk or Deputy Clerk Attorney’s signature

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants
| , who issues or requests this subpoena, are:

 

Douglas 8. Brooks, LibbyHoopes, P.C., 399 Boylston Street, Boston, MA 02116, dbrooks@libbyhoopes.com, 617-338-9300

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-11926-PBS Document 65-1 Filed 02/12/20 Page 2 of 5

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

© I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

(1 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:18-cv-11926-PBS Document 65-1 Filed 02/12/20 Page 3 of 5

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

{d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. |The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena; the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3}(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Preducing Documents or Electronicaily Stored Information, These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) /naccessible Electronically Stored information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

{A) information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) /nformation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
Notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
tesolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 1:18-cv-11926-PBS Document 65-1 Filed 02/12/20 Page 4 of 5

SUBPOENA TO BLOOMBERG L.P.

SUBPOENA TO BLOOMBERG L.P.
SCHEDULE A

DEFINITIONS AND INSTRUCTIONS

Defendants incorporate by reference the Uniform Definitions in Discovery Requests as set forth
in Local Rule 26.5 of the United States District Court for the District of Massachusetts. In
addition, the following definitions and instructions shall apply:

. The term “Action” shall refer to the above-captioned matter Securities and Exchange
Commission v. Gregory Lemelson, et al., Case No. 1: 18-cv-11926-PBS (D. Mass).

. The term “Bloomberg” refers to Bloomberg L.P., including its employees, agents, contractors,
lawyers, accountants, and advisors.

C. The term “You” and “Your” shall mean Bloomberg.

. The term “Ligand” shall refer to Ligand Pharmaceuticals, Inc. including its employees, agents,
contractors, lawyers, accountants, and advisors.

. The term “Viking” shall refer to Viking Therapeutics, Inc. including its employees, agents,
contractors, lawyers, accountants, and advisors.

. The term “Defendants” shall collectively refer to Fr. Emmanuel Lemelson (identified as Gregory
Lemelson), Lemelson Capital Management, LLC, and The Amvona Fund, LP, unless the context
of the request states otherwise.

. The term “Plaintiff” and “SEC” shall refer to United States Securities and Exchange
Commission including its employees, agents, contractors, lawyers, accountants, and advisors.

. The term “Investor Relations” or “IR” shall refer to any person whose responsibilities involve
communicating with current, former, or prospective investors on behalf of Ligand, including its
subsidiaries, partners, affiliates, and joint venture partners. This definition shall include Bruce
Voss individually, and the company LHA Investor Relations including its employees, agents,
contractors, lawyers, accountants, and advisors.

All documents shall be produced as they are kept in the usual course of business or you shall
organize and label them to correspond with the categories in these Requests.

This Subpoena shall be deemed to be a request for all documents, whether prepared by You, the
SEC, the government or by any other party or any other person, as well as all documents in the
possession, custody or control of its agents, partners, attorneys, or anyone acting on Your behalf.

. If any privilege is claimed with respect to any answer or document, please state the basis for
privilege ground and provide a privilege log describing with reasonable particularity of the
Case 1:18-cv-11926-PBS Document 65-1 Filed 02/12/20 Page 5 of5

SUBPOENA TO BLOOMBERG L.P.

nature of the document withheld to provide a means for evaluating the validity of the privilege
asserted.

. If any documents are not available for production because they are in the custody or control of a
third person or they are no longer in Your possession, identify the documents or categories of
documents and identify the third person who has possession or control of the documents.

. If any documents are not available for production because they have been destroyed, lost,
discarded, or otherwise disposed in the preceding twenty-four (24) months before the issuance of
this subpoena, state the subject matter of the document(s), its date, author, and period when it no
longer was in Your possession, custody or control.

. The singular form shall include the plural and vice versa; and the expressions “any,” “all,” and
“every” shall include each and every.

. Unless stated otherwise, the time for these requests is January 1, 2013 to the present.

. Electronically stored information shall be produced in a mutually agreed format determined in
advance by the parties.

DOCUMENTS TO BE PRODUCED
All documents relevant to the following subjects:

. All Documents and Communications relating to Defendants, including but not limited to articles
about Defendants and Defendants’ comments on Ligand and/or Viking (including copies of
different versions of published articles with different images, changes, alterations, or edits).

. All Documents and Communications with Ligand or Viking relating to research conducted by
Bloomberg regarding Defendants, Ligand, or Viking, including but not limited to any efforts by
Bloomberg and reporter Matt Robinson and/or Mr. Robinson’s editor, to communicate with
Ligand or Viking prior to publishing any articles about Defendants, Ligand, or Viking.

. All Documents and Communications to support the report, including Communications with
sources, including but not limited to the SEC, published by Bloomberg that the Defendants were
the target of an SEC investigation.

. All Documents and Communications with the SEC relating to Defendants, Ligand, or Viking.
